Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1-3, 12, and 15-20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed June 16, 2022.

Response to Arguments
Regarding the objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn at least because the claims reflect an integration of an abstract idea into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. professional networking and recruiting or hiring).  Under Step 2A Prong 2, Examiner finds the additional elements reflect an improvement because the claims reflect a standardization of different job profiles to include consistent information.  Accordingly, the 101 rejections are withdrawn.

Regarding the 112 rejections, the rejections are withdrawn in light of the amendment to the claims and Applicant's Remarks.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the Hoque reference does not teach importing a job posting from an external network server.  Examiner respectfully does not find this assertion persuasive because Hoque explicitly contemplates receiving job criteria that represent requirements of a job over a network, ¶[0047].
Second, Applicant asserts Hoque does not teach determining talent seekers as claimed because Hoque teaches finding referrers which are candidates for the job, citing ¶[0035] of Hoque.  Examiner respectfully does not find this assertion persuasive because the referrers in Hoque are not candidates for the job.  Hoque ¶[0035] discusses identifying candidates for the job by searching the persons identified by the candidate referrers.  This does not mean the referrers are candidates for the job.  This means the referrers help identify candidates for the job.  Hoque teaches identifying talent seekers as claimed because Hoque teaches searching for recruiters, ¶[0052].  Accordingly the 103 rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities: claims 17 and 20 have been amended to recite new limitations but not all the limitations are underlined.  For example, claims 17 and 20 did not previously recite but now do recite "selecting the company based on the company having".  However these terms were not underlined.  Applicant is reminded of the requirements for amendments, see MPEP 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 20 are rejected as indefinite because claims 17 and 20 recite multiple limitations but do not include a conjunction (i.e. an "and" or an "or") between the limitations.  As such it is not clear what is within the scope of the claims.  For the purposes of analyzing the claim set, Examiner is interpreting claims 17 and 20 as (emphasized) "… and comparing industries of the companies with an industry of the company indicated in the job posting; and selecting the company based on the company having…"


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoque et al, US Pub. No. 2014/0180945, herein referred to as "Hoque", in view of Kabdebon, US Pub. No. 2015/0220884, herein referred to as "Kabdebon".
Regarding claim 1 Hoque teaches:
storing a plurality of job data structures in a connection network system in accordance with a plurality of job postings (stores multiple job criteria in a format, ¶[0072]; see also ¶[0047] noting multiple job criteria that represent requirements of a job); 
importing, by at least one hardware processor, a job posting from an external network server into the connection network system (receives multiple job criteria that represent requirements of a job for a job profile over network, ¶[0047]; ; see also e.g. ¶[0164] discussing processors), 
creating a job data structure for the job posting within the connection network system (creates job profile, ¶¶[0047], [0049]); 
filling fields of the job data structure with fields from the job posting (job profile includes various criteria, ¶¶[0047], [0049]); 
determining, by at least one hardware processor, a company that is offering the job, wherein the company is stored in the connection network system (job criteria includes name of the organization, ¶[0065] and Fig. 6A); 
filling a company field of the job data structure with an identification of the determined company within the connection network system (receives job criteria that represent requirements of a job for a job profile over network, ¶[0047]); 
determining, by at least one hardware processor, talent seekers associated with the company (searches for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶[0052]), 
wherein the talent seekers are members of the connection network system (searches for referrers by searching profiles of social networks, ¶[0051]); 
and causing, by at least one hardware processor, to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score (provides interface to user for requesting referrals to candidate referrer, ¶[0059]), 
wherein the job seeker is a member of the connection network system (entities are members of social networks, ¶[0031]; see also ¶[0035] noting candidates have profiles on external systems; and ¶[0062] discussing searching for candidates by searching profiles).  
However Hoque does not explicitly teach:
wherein the job posting refrains from indicating a contactable talent seeker for a job indicated by the job posting 
Nevertheless, it would have been obvious, at the time of filing, for the job posting to refrain from indicating a contactable talent seeker because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Hoque teaches the job description can include information about users filling the job, ¶[0049].  Thus, one of ordinary skill would have recognized Hoque contemplates embodiments where the job description does not include information about users associated with filing the job.  Further, Examiner notes Hoque contemplates several methods of identifying recruiters and current employees, ¶¶[0051]-[0054] which do not require the job description explicitly naming the recruiters or employees (i.e. searching social networks for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶¶[0051]-[0052]).  Thus one of ordinary skill in the art would have inferred the teachings of Hoque would identify recruiters and current employees when the job description does not explicitly indicate an individual to contact regarding the job.
However Hoque does not explicitly teach but Kabdebon does teach:
determining, by at least one hardware processor, a matching score between each of the talent seekers and the job and a job seeker (determines matching scores between candidates, recruiters and positions, ¶[0042] and Fig. 4; see also ¶[0050] and Fig. 6 discussing ranking recruiters for candidates and ¶[0051] and Fig. 7 discussing recruiters ranking positions); 
selecting a talent seeker with a highest matching score (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 2, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining the matching score between each of the talent seekers and the job and the job seeker further comprises: determining the matching score between each of the talent seekers and the job and the job seeker based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing members the talent seekers are connected with to members the job seeker is connected with, comparing industries of the talent seekers with an industry of the job seeker, and comparing search histories of the talent seekers with skills and years of experience of the job seeker (identifies recruiters based on industry, ¶[0053]).  
Regarding claim 3, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining the company stored in the connection network system that is offering the job further comprises: determining matching scores for companies stored in the connection network system, wherein the matching scores are based on one or more of the following: comparing names of the companies stored in the connection network system with a name indicated in the job posting, comparing locations of the companies stored in the connection network system with a location indicated in the job posting, comparing names of talent seekers employed by the companies with a name of a contact indicated in the job posting, comparing sizes of the companies with a size of a company indicated in the job posting, and comparing industries of the companies with an industry of the company indicated in the job posting (searches for current employees that list the organization's name under current employer in a social association, ¶[0052]).  
Regarding claim 4, the combination of Hoque and Kabdebon teaches all the limitations of claim 3 and Kabdebon further teaches:
selecting wherein the highest matching score is a first highest matching score and wherein the computer-implemented method further comprises: selecting the company based on the company having a second highest matching score of the matching scores for the companies stored in the connection network system (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 5, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining talent seekers associated with the company, wherein the talent seekers are members of the connection network system further comprises: determining matching scores for talent seekers associated with the company, wherein the matching scores are based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing connections of the talent seekers with other members of the connection network system with connections of the job seeker with other members of the connection network system, comparing industries of the talent seekers with an industry of the job seeker, comparing search histories of the talent seekers with skills and years of experience of the job seeker, and comparing companies of the talent seekers with the company (searches for current employees that list the organization's name under current employer in a social association, ¶[0052]).
Regarding claim 6, the combination of Hoque and Kabdebon teaches all the limitations of claim 5 and Kabdebon further teaches:
selecting the talent seekers based on the talent seekers having higher matching scores than other talent seekers (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 7, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein the talent seekers are talent professionals employed by the company or recruiters that are not employed by the company (searches current employees that list the organization's name under current employer in a social association, ¶[0052].  Further, Examiner finds the scope of claim 7 does not substantially further limit the scope of the claim because the employment status of the users of the system does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner does not find a patentable distinction between, for example, employees who work in a Human Resources department and contractors who perform Human Resources duties for a company).
Regarding claim 8, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
causing, by at least one hardware processor, to be displayed to each talent seeker of the talent seekers another user interface that provides a first option for a corresponding talent seeker to confirm the corresponding talent seeker is seeking job seekers for the job and a second option for the corresponding talent seeker to deny the talent seeker is seeking job seekers for the job (provides interface for endorsers to correspond with, e.g. email or a webpage, ¶[0118].  Please note, the limitations "to confirm the corresponding talent seeker is seeking job seekers for the job" and "to deny the talent seeker is seeking job seekers for the job" do not further limit the scope of the claims because Examiner finds that the limitations specifying the particular data that being provided by the talent seeker does not substantially further limit the scope of the claim because the type of information being provider does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, any e-mail or messaging provides options for the talent seeker to confirm or deny they are seeking job seeker because the job seeker can write as much in the e-mail.  Further, the scope of the claims do not involve determining whether or not the talent seeker is seeking job seekers.  As such, the talent seeker indicating whether or not they are seeking job seeker is non-functional descriptive material that does not patentably distinguish the claimed invention).
Regarding claim 9, the combination of Hoque and Kabdebon teaches all the limitations of claim 8 and Hoque further teaches:
wherein a third option is displayed for the corresponding talent seeker to indicate another member of the connection network system is administrating a search for job seekers for the job (job description includes users associated with filling the job, ¶[0049] and Fig. 3B)
Regarding claim 10, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque does not explicitly teach:
determining, by at least one hardware processor, a second talent seeker for the job seeker; and causing, by at least one hardware processor, to be displayed to the job seeker another user interface screen that enables the job seeker to message the second talent seeker.  
Nevertheless, it would have been obvious at the time of filing to because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the scope of claim 10 essentially repeats some of the steps in claim 1 taught by Hoque (i.e. in ¶[0052] and ¶[0059]) for a second talent seeker.  Examiner finds no evidence performing the steps for a second talent seeker would produce new and unexpected results and accordingly finds claim 10 obvious in light of the combination of Hoque and Kabdebon.
Regarding claim 11, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
determining matching scores for talent seekers, wherein the matching scores are based on one or more of the following: comparing a company of the job with a company of the talent seeker, comparing a location of the job with a location of the talent seeker, comparing a number of applications of the job with a threshold, comparing locations of the talent seekers with a location of the job seeker, comparing connections of the talent seekers with other members of the connection network system with connections of the job seeker with other members of the connection network system, comparing industries of the talent seekers with an industry of the job seeker, comparing search histories of the talent seekers with skills and years of experience of the job seeker (identifies recruiters based on industry, ¶[0053]).  
Regarding claim 12, the combination of Hoque and Kabdebon teaches all the limitations of claim 11 and Hoque further teaches:
causing, by at least one hardware processor, to be displayed to the job seeker a second user interface screen that enables the job seeker to message the second talent seeker (provides interface to user for requesting referrals to candidate referrer, ¶[0059]).
However Hoque does not explicitly teach but Kabdebon does teach:
wherein the highest matching score is a first highest matching score and wherein the computer-implemented method further comprises : selecting the second talent seeker based on the second talent seeker having a second highest matching score of the matching scores for the talent seekers (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 13, the combination of Hoque and Kabdebon teaches all the limitations of claim 12 and Hoque further teaches:
receiving, by at least one hardware processor, a connection request from the job seeker to message the second talent seeker (provides interface to user for requesting referrals to candidate referrer, ¶[0059])
and if a number of outreaches of the second talent seeker is below a threshold and a number of messages of the job seeker is below a messaging limit, cause to be displayed to the job seeker a third user interface screen that connects the job seeker with the talent seeker (This limitation does not further limit the scope of the claim because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the claim does not require the outreaches and number of messages be below a threshold and as such, do not require displaying the third user interface)1.
Regarding claim 14, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque does not explicitly teach:
determining, by at least one hardware processor, that a second job is being offered by a member of the connection network system based on a post by the member in a feed of the member; and determining, by at least one hardware processor, a second company stored in the connection network system that is offering the second job.  
Nevertheless, it would have been obvious at the time of filing to because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the scope of claim 14 essentially repeats some of the steps in claim 1 taught by Hoque (i.e. in ¶[0051] and ¶[0065]) for a second job.  Examiner finds no evidence performing the steps for a second job would produce new and unexpected results and accordingly finds claim 14 obvious in light of the combination of Hoque and Kabdebon.

Regarding claims 15 and 18, claims 15 and 18 recite similar limitations as claim 1 and further recite a "non-transitory machine-readable medium storing computer- executable instructions stored thereon that, when executed by at least one hardware processor, cause the at least one hardware processor to perform a plurality of operations" and "a first machine-readable medium configured to store computer-executable instructions, and a second machine-readable medium configured to store talent seeker and job seeker connections and activity data; and at least one hardware processor communicatively coupled to the first machine-readable medium and the second machine-readable medium ", respectively.  Hoque teaches these limitations in ¶¶[0007], [0031], [0164].  Accordingly claims 15 and 18 are rejected for similar reasons as claim 1.
Similarly, claims 16, 17, 19, and 20 recite similar limitations as claims 2-4 and accordingly are rejected for similar reasons as claims 2-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution, Examiner notes limiting an amount of recruiters-candidate contacts is known in the art, e.g. Al Jadda et al, US2018/0189740, ¶[0043].